Citation Nr: 1045059	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  09-12 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include an 
adjustment disorder with depressed mood, and posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.  
He had combat service in the Republic of Vietnam.  His awards and 
decorations include the Purple Heart and the Combat Infantryman's 
Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2008 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In August 2010, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of the hearing is of record.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that VA should consider alternative psychiatric 
disorders within the scope of an initial claim for service 
connection for a specific psychiatric disorder.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  
Given that the initial claim was for PTSD, depression, anxiety, 
adjustment disorder, or any mental health disorder, the Veteran's 
claim is considered to be claim for entitlement to a psychiatric 
disorder however diagnosed.  The Board has rephrased the issue to 
reflect this.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and adjustment 
disorder with depressed mood.  The Board finds that additional 
development is necessary prior to the adjudication of this claim.

Service treatment records associated with the claims file are 
negative for a diagnosis of or treatment for any psychiatric 
disorder.  VA treatment records show that the Veteran had a 
positive screen for PTSD in December 2007.  That screening was 
conducted by a primary care physician, but a diagnosis of 
posttraumatic stress disorder was not entered.  Moreover, the 
basis for the positive screen was not explained.

The Veteran subsequently underwent therapy sessions with a social 
worker from January through April 2008.  These sessions produced 
diagnoses of an adjustment disorder with depressed mood.  They 
did not refer to the Veteran's claim for PTSD.  Only the March 
2008 therapy session discussed the Veteran's combat experiences 
in any detail; however there was no discussion as to whether the 
appellant's military service contributed to or caused the 
diagnosed adjustment disorder with depressed mood.  

The Veteran was afforded a VA initial evaluation for PTSD in June 
2008.  The examiner stated that the Veteran experienced PTSD 
symptoms but they were not sufficient enough to meet diagnostic 
threshold.  A diagnosis of adjustment disorder with a depressed 
mood was given.  The examiner opined that the Veteran was 
bothered by his combat memories more so in the last year due to 
increased discussion of them.  The examiner noted that the 
Veteran's current difficulties with his son's legal troubles had 
exacerbated his anxiety.

An August 2009 VA opinion notes that the Veteran completed 
treatment May 2008 by his own preference after his depression 
improved and he accepted his son's incarceration.  The doctor 
opined that there was a gap in treatment from 1969 to 2008, and 
there was insufficient information to establish a causal 
relationship between military service and the Veteran's currently 
diagnosed adjustment disorder with depression.  Furthermore, the 
doctor stated that there was information lacking to support an 
adjustment disorder resulting from life difficulties related to 
military service.  This opinion was, however, offered based 
solely on review of the claims file without the doctor examining 
the Veteran.  

In light of the evidence of record, and the appellant's August 
2010 hearing testimony, the Board finds that an additional 
examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for an 
examination to be conducted by a 
psychiatrist, to determine the nature and 
etiology of any diagnosed psychiatric 
disorder.  The psychiatrist who evaluates the 
appellant must be a different psychiatrist 
than either the psychologist used in the June 
2008 examination, or the psychiatrist who 
offered the August 2009 VA opinion.  All 
indicated tests must be accomplished.  The 
claims folder and a copy of this REMAND must 
be made available to the examiner.  The 
psychiatrist must be advised that the 
Veteran's combat stressors are confirmed and 
that these stressors are to be considered in 
determining whether the Veteran has any 
acquired psychiatric disorder due to service.

If the Veteran is diagnosed with PTSD, the 
psychiatrist must opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that such is related to the 
appellant's military service.

If the Veteran is diagnosed with an Axis I 
disorder other than PTSD, the psychiatrist 
must opine whether it is at least as likely 
as not, i.e., is there a 50/50 chance, that 
the disorder is related to active military 
service or events therein.

In preparing their opinion, the psychiatrist 
is to consider all relevant evidence, to 
include the lay statements of record.  A 
complete rationale for any opinion offered 
must be provided.  The examining psychiatrist 
must note the following:

*	"It is due to" means 100 percent 
assurance of relationship.  
*	"It is at least as likely as not" means 
50 percent or more.  
*	"It is not at least as likely as not" 
means less than a 50 percent chance.  
*	"It is not due to" means 100 percent 
assurance of non relationship.

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining 
psychiatrist must specifically explain why 
the cause of any diagnosed psychiatric 
disorder is unknowable.

The psychiatrist is to append a copy of their 
Curriculum Vitae to the examination report.

2.  The Veteran is to be notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  

3.  Thereafter, and after completing any 
additional development deemed appropriate the 
RO/AMC must readjudicate the issue of 
entitlement to service connection for a 
psychiatric disorder, to include PTSD and 
adjustment disorder with depressed mood.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


